DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 0 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending SN 16/758249 and SN16/758251 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Applicant’s representative Mr. Aaron Morrow on 06/08/2022.
The application, specifically the claims, have been amended as follows: 

Claim 1 is amended to read as follows:
A process for the production of a bouillon powder, the process comprising:
(i) forming a mixture comprising: 
a lipid composition comprising a lipid comprising a solid fat content at 20 °C;
a fiber having a rate of hydration between 15 to 500 cP/min; and 
water; 
(ii) drying the mixture to obtain a lipid-fiber powder comprising: 
40 to 78 wt% (dry weight percent of the mixture) of said lipid composition, comprising: below 12 wt% of the lipid with a solid fat content at 20°C, 
22 to 60 wt% (dry weight percent of the mixture) of said fiber, and 
a water activity below 0.50;
(iii) mixing by weight of the bouillon powder: 
30 to 80 wt% of a crystalline ingredient, 
2 to 35 wt% of an amorphous ingredient, 
0.5 to 20 wt% of a flavouring, and 
4 to 30 wt% of the lipid-fiber powder, 
to obtain the bouillon powder.
Claim 2, “A process for the production of a bouillon powder as claimed in claim 1” is amended to “The process of claim 1”.
Claim 3, “A process for the production of a bouillon powder as claimed in claim 1” is amended to “The process of claim 1”.
Claim 4 is amended to read as follows: “The process of claim 1, wherein the lipid is an oil, a fat or a combination thereof”.
Claim 5, “A process for the production of a bouillon powder as claimed in claim 1” is amended to “The process of claim 1”.
Claim 6 is amended to read as follows: “The process of claim 1, wherein the drying is performed at a temperature between 50 ºC and 120 ºC”.
Claim 7, “A process for the production of a bouillon powder as claimed in claim 1” is amended to “The process of claim 1”;  and “wherein the drying is done by a process” is amended to “wherein the drying comprises a method”.
Claim 8 is amended to read as follows: “The process of claim 1, wherein the forming a mixture, further comprises: mixing the lipid composition and the fiber, then adding water and mixing again”.
Claim 9, “A process for the production of a bouillon powder as claimed in claim 1” is amended to “The process of claim 1”; and “sugar or citric acid anhydrous” is amended to “sugar anhydrous, citric acid anhydrous”.
Claim 10, “A process for the production of a bouillon powder as claimed in claim 1” is amended to “The process of claim 1”; and “glycose syrup or onion powder” is amended to “glycose syrup, onion powder”.
Claim 11, “A process for the production of a bouillon powder as claimed in claim 1” is amended to “The process of claim 1”.
Claim 12 is cancelled.
Claim 13 is amended to read as follows:
A method for preparing a food product by making use of a bouillon powder, the method comprising:
(i) forming a mixture comprising: 
a lipid composition comprising a lipid comprising a solid fat content at 20 °C;
a fiber having a rate of hydration between 15 to 500 cP/min; and 
water; 
(ii) drying the mixture to obtain a lipid-fiber powder comprising: 
40 to 78 wt% (dry weight percent of the mixture) of said lipid composition, comprising: below 12 wt% of the lipid with a solid fat content at 20°C, 
22 to 60 wt% (dry weight percent of the mixture) of said fiber, and 
a water activity below 0.50;
(iii) mixing by weight of the bouillon powder: 
30 to 80 wt% of a crystalline ingredient, 
2 to 35 wt% of an amorphous ingredient, 
0.5 to 20 wt% of a flavouring, and 
4 to 30 wt% of the lipid-fiber powder, 
to obtain the bouillon powder;
(iv) using the bouillon powder to prepare the food product. 


Reason for Allowance
Claims 1-11 and 13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, discussed in detail below, provides methods of making lipid-insoluble vegetable fiber powders, as claimed; and provides methods of making bouillon powder by using the steps of: forming a lipid-fiber mixture; drying the lipid-fiber mixture to obtain a lipid-fiber powder and mixing to obtain a bouillon powder.  However, the closest prior art, provided in the modified teaching above, does not provide that the combination of lipids and fiber is mixed into the bouillon powder, in the specifically claimed form of a lipid-fiber powder. 
Therefore, the prior art does not disclose, teach nor fairly suggest:
a process for production of a bouillon powder, the process comprising: mixing by weight of the bouillon powder, comprising: 4 to 30 wt% of the lipid-fiber powder, along with all the other limitations and ordered steps of claim 1; and 
a method for preparing a food product comprising the steps of: mixing by weight of the bouillon powder, comprising: 4 to 30 wt% of the lipid-fiber powder, along with all the other limitations and ordered steps of claim 13.

Related Art
Kehlenbeck in view of view of Koriyama.
Kehlenbeck: WO2007085609A1 A bouillon and/or seasoning tablet containing cereal, vegetable and/or fruit fibers; published: 02-Aug-2007.

Koriyama: JPH07278586A Fat and oil powder and food using the same; published  24-Oct-1995.

Independent claim 1
Kehlenbeck teaches a process for production of a bouillon tablet (ti.).

Forming a lipid-fiber mixture 
Kehlenbeck teaches the bouillon powder comprises a mixture comprising fat (i.e. lipid) and water insoluble fiber from vegetables (ab.) 
Kehlenbeck teaches the oil (i.e. lipid) has a solid fat content (SCF) of less than 5% at 20 °C (pg. 3, line 20+).
Kehlenbeck teaches the fiber comprising a water insoluble dietary fiber from a vegetable is prewet (pg. 2, ln. 13+) with water (pg. 6, ln. 12+).
          Kekelembeck teaches the specifically claimed water insoluble fiber from corn vegetables, carrot, beetroot, and combinations thereof (pg. 4, ln. 1+), therefore it would have been obvious to expect it has similar properties, including: a rate of hydration between 15 to 500 cP/min, as claimed.

Kekelembeck does not discuss that the method of making the bouillon powder comprises a step of forming a lipid-fiber mixture, prior to adding them to all the other ingredients.
Koriyama also teaches methods of preparing foods, comprising fats/oils (ti.) with water insoluble fiber from vegetables (ab.), and further provides steps of forming a lipid-fiber mixture (0029). 
Koriyama teaches that there are benefits from making a mixture of fat/oil and insoluble fiber, prior to its use in food, including: that the composition is stable to storage, having excellent heat stability and texture (see Effects of the Invention).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making foods using a combination of fat/oil with insoluble vegetable fiber, as Kekelembeck, to include the forming of a lipid/fiber mixture, as claimed, because Koriyama teaches that there are benefits from making a mixture of fat/oil and insoluble fiber, prior to its use in food, including: that the composition is stable to storage, having excellent heat stability and texture.

Koriyama, provides forming a mixture (0001) comprising mixing fat/oil with a water insoluble dietary fiber from a vegetable (0001), wherein the mixture is mixed with water to emulsify the lipids prior to spray drying it, to form a powder (6th para. on pg. 5).

Drying the lipid-fiber mixture to obtain a lipid-fiber powder 
Koriyama, provides a step of drying the mixture to obtain a lipid-fiber powder (6th para. on pg. 5).
Koriyama, provides the lipid-fiber powder, comprises:
a lipid composition, comprising 5 to 80 % fat and oil, which encompasses 40 to 78 wt% (dry weight percent of the mixture) of said lipid composition (6th para. on pg. 5), as claimed; and 
15 to 80 wt% fiber, including water insoluble types from vegetables (ab.), which encompasses 22 to 60 wt% (dry weight percent of the mixture) of said fiber.
          Since the modified teaching provides a method of making a similar food powder by using similar method steps, it would be reasonable to expect that it would have similar properties, including wherein the lipid-fiber powder has a water activity of below 0.50, as disclosed.

Mixing to obtain a bouillon powder
Kehlenbeck teaches mixing all the ingredients to obtain a bouillon powder (ln. 15+ on pg. 3, and ln. 15+ on pg. 7).
Kehlenbeck teaches the bouillon powder which is pressed into a tablet/cube (top of pg. 2), comprises: 
open amounts of MSG, salt, sugar, and combinations thereof (ln. 24+ on pg. 6), which encompasses 30 to 80 wt% of a crystalline ingredient, as claimed;
zero to 5 wt% binders (ref. clm. 1), including: maltodextrin and dextrose syrup which is known to comprise glycose (ln. 20+ on pg. 5), which encompasses 2 to 35 wt% of an amorphous ingredient; and
open amounts of flavors (ref. clm. 1), which encompasses 0.5 to 20 wt% of a flavoring (flavors).

Kehlenbeck teaches the bouillon powder further comprises: 
from 0.5 to 15 wt% lipids, including: 0.5 to 10 wt% oil and/or zero to 5 wt% fat; and
between 0.5 to 8 wt% insoluble vegetable fiber (ref. clm. 1 and discussion above).
Such a teaching encompasses the use of 4 to 30 wt% of a lipid-fiber combination, as claimed.

The modified teaching does not provide that the combination of lipids and fiber is mixed into the bouillon powder, in the form of a lipid-fiber powder as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793